DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending.
Claims 6-20 have been previously withdrawn.
Claims 1, 3, 4, and 5 have been amended.

Status of Amendment
The amendment filed on 08/02/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Objections and Rejections Pending since the Office Action of 7 June 2022
All the Claim objections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All the 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All other rejections are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented below as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Publication No. 2018/0254738 A1 and Metin et al., U.S. Publication No. 2011/0168238 A1.
Regarding claim 1, Yang et al. teaches a system (abstract, Fig.1, Fig.3 and Fig.14C) comprising:
A roof (Fig,1 and [0058]) corresponding to the claimed “roof deck”;
A plurality of photovoltaic modules (100; Fig.1) installed on the roof deck, wherein each of the plurality of photovoltaic modules (1420; Fig.14c) includes:
at least one solar cell 1426 having an electrical bussing (1428), an encapsulant 1430 encapsulating the at least one solar cell, wherein the encapsulant includes a first surface having at least one opening (see Fig.14C, note that hole 1432 extends partially through the encapsulant, where the electrical bussing is located, and the remining distance between cover 1422 and cover 1424 will be filled with encapsulant 1430, see [0115]), and a frontsheet 1422 juxtaposed with the first surface of the encapsulant, wherein the front sheet includes a first surface, a second surface opposite the first surface of the frontsheet, and at least one second opening extending from the first surface of the front sheet to the second surface of the front sheet (through hole 1432 extends through the frontsheet 1422; see Fig.14C), wherein the at least one second opening of the frontsheet is in fluid communication with the at least one first opening of the encapsulant, wherein the electrical bussing (1428) is positioned in the at least one first opening;
At least one electrical wire 1406 having a first end connected to the electrical bussing 1428 of the at least one solar cell (note that the electrical wire 1406 is connected to the electrical bussing 1428 via the attachment pad 1410 (see Fig.14B and Fig.14C, [0110-0115]); and
At least one cover (physical enclosure: 1402; Fig.14C and [0110]) attached to the first surface of the frontsheet 1422 and covering the first end of the at least one electrical wire 1406 and the at least one first opening and the at least one second opening 1432.
Yang does not specifically teach that the first surface of the front sheet 1422 is the uppermost surface of the photovoltaic module opposite the roof deck. Particularly, Yang teaches that the physical enclosure 1402, which is a junction box, to be placed on the lowermost part of the solar cell assembly on the roof deck [0115].
However, Metin teaches a flexible solar cell assembly having solar cells that are positioned within a sealed module chamber (abstract). Metin teaches that the flexible solar cell assembly comprising a top flexible protective sheet 114 (Fig.2B), corresponding to the claimed “frontsheet” having a first surface  and a second surface opposite the first surface, and an opening extending from the first surface to the second surface (where the electric wiring 109 is extending through the top flexible sheet 114 into the junction box 106), wherein the first surface of the top protective sheet 114 of Metin is the uppermost surface of the solar cell assembly [0034].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to place the junction box of Yang (1402; Fig.14C) on the first surface of the frontsheet of Yang, wherein the frontsheet is the uppermost surface of the photovoltaic module in the same manner as taught by Metin, because shifting the position of the junction box from the rear surface of the module to the uppermost surface of the module would not have modified the operation of the device and the particular placement of the junction box in the solar cell assembly would be considered as an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). MPEP 2144.04, VI, Part  C. 
Regarding claim 2, Yang et al. teaches that the encapsulant includes a first layer (306) and a second layer (310) (see Fig.3 and [0062]), wherein the at least one first opening is formed at least within the first layer based on the embodiment of Fig.14C as discussed above.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Publication No. 2018/0254738 A1 in view of Metin et al., U.S. Publication No. 2011/0168238 A1 as applied to claim 1 above, and further in view of Lim et al. U.S. Publication No. 2008/0078440 A1.
Regarding claim 3, modified Yang et al. teaches all the claimed limitations as set forth above, but does not specifically teach that the at least one cover (physical enclosure: 1402; Fig.14C and [0110]) includes a first surface, a second surface opposite the first surface of the at least one cover, a first edge, a second edge opposite the first edge, at least one channel formed within the second surface of the at least one cover, wherein the at least one channel is sized and shaped to receive the at least one electrical wire, a first aperture formed within the first edge, wherein the at least one channel extends from the first aperture to a location intermediate the first edge and the second edge. 
Yang teaches that the cover (physical enclosure: 1402; Fig.14C and [0110]) houses various electrical components such as lead wire and the electrical circuitry associated with the solar cell device.
In the same field of endeavor, Lim teaches an electric wire bracket for solar cells (Fig.4 and Fig.5), corresponding to the claimed “at least one cover”, comprising a first surface, a second surface opposite the first surface, a first edge, a second edge opposite the first edge, at least one channel formed  within the second surface of the at least one cover, wherein the at least one channel is sized and shaped to receive the at least one electrical wire, and first aperture (3; Fig.5) formed within the first edge, wherein the at least one channel extends  from the first aperture to a location intermediate the first edge and the second edge (see annotated figure below).


    PNG
    media_image1.png
    487
    815
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the at least one cover of Yang with the wire bracket of Lim in order to facilitate the connection of wires supplying power produced by solar cells to electronic instruments as taught by Lim [0044]. In addition, combining prior art elements according to known method to yield predictable results, in the instant case utilizing the wire bracket of Lim to facilitate the connection of wires supplying power produced by solar cells of Yang to electronic instruments, supports prima facie obviousness (MPEP 2143, I, Part A).
 Regarding claim 4, modified Yang teaches that the at least one channel includes a plurality of channels, wherein the at least one cover includes a second aperture, wherein one of the plurality of channels extends from the second aperture to a location intermediate the first edge and the second edge (See the annotated drawing below).

    PNG
    media_image2.png
    487
    815
    media_image2.png
    Greyscale

Regarding claim 5, modified Yang teaches wherein the at least one cover includes a third edge extending from the first edge to the second edge, a fourth edge opposite the third edge and extending from the first edge to the second edge, a third aperture formed within the third edge, and a fourth aperture formed within the fourth edge, wherein one the plurality of channels extends from the third aperture to a location intermediate the third edge and the fourth edge, and wherein one of the plurality of channels extends from the fourth aperture to a location intermediate the third edge and the fourth edge (see annotated drawing below).

    PNG
    media_image3.png
    487
    815
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, see Remarks, filed on 08/02/2022, with respect to the rejection(s) of claim(s) 1 under Yang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Yang in view of Metin as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726